DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-21 are presented for examination. 
2.      	The text of those applicable section of Title 35, U.S. Code not included in this action can be found in the prior Office Action.
3.	The rejections are respectfully maintained to the extended that is applicable to the amended claims for applicant's convenience.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,677,485. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially similar in scope. They are not patentably distinct from each other because In view of the “obviousness-type” double patenting rational enunciated in Georgia Pacific Crop v United States Gypsum Co., 52 USPQ2d 1590, U.S. Court of .
	After analyzing the language of the claims, initially it should be noted that the Patent No. 10,677,485, having the same inventive entity. The Assignee in all applications is the same. 
Claims 2, 12 and 18 of the instant application is anticipated by patent claims 1, 6 and 14 in that claims 1, 6 and 14 of the patent contains all the limitations of claims 2, 12 and 18 of the instant application. Claims 2, 12 and 18 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. In re Berg, 140 F.3d1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).
6.	A comparison of the independent claims in the instant application and US patent application are shown in the table below.
Instant application 16/880342 
US Patent No. 10,677,485
2.  A computing device for determining a cause of a fault in a heating, ventilation, and air conditioning (HVAC) system, comprising: a memory;  and a processor configured to execute executable instructions stored in the memory to: receive operational data associated with an HVAC system;  receive control 
logic associated with a controller of the HVAC system, the controller including 
one or more input points and one or more output points, and wherein the 
received control logic includes a logical mapping that defines which input point or input points of the controller affect each respective output point of the controller; predict a fault will occur in the HVAC system based, at least in part, on 

to: receive operational data associated with an HVAC system;  receive control 
logic associated with a controller of the HVAC system, the control logic associated with the controller of the HVAC system including a logical mapping between input points of the controller and output points of the controller; determine a cause of a fault occurring in the HVAC system based, at least in part, on the operational data associated with the HVAC system and 
 


air conditioning (HVAC) system, the method comprising: receiving, by a 
computing device, operational data associated with an HVAC system;  receiving, by the computing device, control logic associated with one or more input points and one or more output points of a controller of the HVAC system, wherein the control logic provides a logical mapping that provides an indication of which input point or input points of the controller affect each respective output point of the controller; predicting, by the computing device, that a fault will occur in the HVAC system based, at least in part, on the operational data associated with the HVAC system and the control logic associated with the controller of the HVAC system;  determining a cause of the predicted fault;  and correcting the cause of the predicted fault. 
6.  A computer implemented method for determining a cause of a fault in a 
heating, ventilation, and air conditioning (HVAC) system, comprising: receiving, by a computing device, operational data associated with an HVAC system;  receiving, by the computing device, control logic associated with input points and output points of a controller of the HVAC system, wherein the control logic includes a logical mapping between the input points of the controller and each respective output point of the controller;  determining, by the computing device, a cause of a fault occurring in the HVAC system based, at least in part, on the operational data associated with the HVAC system and the logical mapping between the input points of the controller and each respective output point of the controller;  and correcting, by the computing device, the cause of the fault occurring in the HVAC system.
18.  A non-transitory computer readable medium having computer readable 
instructions stored thereon that are executable by a processor to: receive 
operational data associated with an HVAC system;  receive control logic 
associated with a controller of the HVAC system, the controller including one or more input points and one or more output points, and wherein the received 
control logic defines a logical relationship between one or more of the input points of the controller and one or more of the output points of the 

instructions stored thereon that are executable by a processor to: receive 
operational data associated with an HVAC system;  receive control logic 
including a mapping between input points and output points of a controller of 
the HVAC system;  determine, based on the operational data associated with the 
HVAC system, whether a value of one of the output points of the controller is 
different from an expected value for that output point;  determine, upon 
and output points of the controller;  determine, based on the operational data associated with the HVAC system, whether a value of any of the input points of the controller determined to affect that output point of the controller are different from an expected value for that input point;  determine, based on 
whether the value of any of the input points of the controller is different 
from the expected value for that input point, a cause of a fault occurring in the HVAC system;  and correct the cause of the fault occurring in the HVAC system. 


Response to Arguments
7.	Applicant’s arguments filed on 7/19/21, which have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claims 2-21 have been considered but are moot in view of rejection indicated above.
	See detailed rejection indicated above.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-3:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 22, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115